 



Exhibit 10.3
AMENDED AND RESTATED
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
          THIS AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING (this “Security Instrument”) is made as of
October 10, 2006, by TARRAGON LUGANO LLC, a Delaware limited liability company,
BALLANTRAE TARRAGON LLC, a Florida limited liability company, REFLECTION LAKES
TARRAGON, LLC, a Florida limited liability company, OMNI MONTERRA LLC, a Florida
limited liability company, YBOR CITY TARRAGON, LLC, a Delaware limited liability
company, and MADISON AT PARK WEST TARRAGON, LLC, a South Carolina limited
liability company (each a “Mortgagor” and collectively the “Borrower”), whose
address is c/o 423 West 55th Street, 12th Fl., New York, New York 10019, in
favor of BARCLAYS CAPITAL REAL ESTATE INC., a Delaware corporation, its
successors and assigns (“Lender”), whose address is 200 Park Avenue, New York,
New York 10166.
RECITALS
          A. Lender is the mortgagee under a consolidated mortgage from Borrower
as mortgagor (the “Previous Mortgage”), as more particularly set forth in a
certain Mortgage Consolidation and Spreader Agreement of even date herewith made
by Borrower as mortgagors and Lender as mortgagee (the “Consolidation
Agreement”), a counterpart of which was recorded in the Public Records of the
same Florida county and on the same date as this counterpart of the Security
Instrument is being recorded, with the recording information for said
counterpart of the Consolidation Agreement being set forth below:
          Official Records Book                     , Page                     ,
and/or
          Clerk’s File Number                                         
          B. The Consolidation Agreement amended and consolidated into one
mortgage instrument five previously separate Florida mortgages respectively
recorded in Palm Beach County, Hillsborough County, Lee County, Lee County and
Seminole County, Florida and more particularly identified in Exhibit B of the
Consolidation Agreement, encumbering the Florida real property identified in
Exhibits A-1 through A-5 inclusive attached thereto and hereto (the “Florida
Property”), and counterparts of the Consolidation Agreement and of this Security
Instrument are being recorded in each of said Florida counties.
          C. In addition, the Consolidation Agreement spread and extended the
lien of the consolidated mortgage to encumber the “South Carolina Property” as
defined in the Consolidation Agreement and more particularly described in
Exhibit A-6 attached thereto and hereto, and counterparts of the Consolidation
Agreement and this Security Instrument (or other security instruments complying
with South Carolina law) are being recorded in the South Carolina county where
the South Carolina Property is located.

-1-



--------------------------------------------------------------------------------



 



          D. This amended and restated Security Instrument is the “Mortgage”
referred to in the Consolidation Agreement. By executing this Security
Instrument, Lender and Borrower desire to amend, restate, supersede and replace
the Previous Mortgage in its entirety as set forth herein as security for the
following described loans from Lender to the respective Mortgagors (the
“Loans”), each governed by a Loan Agreement as amended by an Amendment to Loan
Agreement of even date herewith made by and between Lender and the respective
Mortgagor (as so amended, each a “Loan Agreement” and collectively, the “Loan
Agreements”) and each evidenced by one or more Amended and Restated Promissory
Notes of even date herewith made in favor of Lender by the respective Mortgagors
(each a “Note” and collectively, the “Notes”) in the respective principal
amounts set forth below:

              Principal Amount of Notes and Mortgagor   Loans
Tarragon Lugano LLC
  $ 53,303,000  
Ballantrae Tarragon LLC
  $ 40,393,000  
Reflection Lakes Tarragon, LLC
  $ 50,076,000  
Omni Monterra LLC
  $ 41,200,000  
Ybor City Tarragon, LLC
  $ 7,142,000  
Madison at Park West Tarragon, LLC
  $ 22,886,000  
Aggregate Principal Amount:
  $ 215,000,000  

          NOW, THEREFORE, in consideration of the foregoing recitals and the sum
of ten dollars and other good and valuable considerations, Mortgagors and Lender
agree that the Previous Mortgage is hereby renewed, amended and restated in its
entirety as set forth hereinbelow and shall be superseded and replaced by this
Security Instrument, all as security for the Loans and the other “Obligations”
(as defined hereinbelow), but without loss of priority or novation of the lien
and security interests of the Previous Mortgage, which lien and security
interests are hereby ratified and confirmed on the terms and conditions set
forth in this Security Instrument.
ARTICLE I
DEFINED TERMS
          Section 1.01 Defined Terms. Capitalized terms used in this Security
Instrument and not specifically defined in this Security Instrument have the
meaning provided in the respective Loan Agreements. Each of the Mortgagors is
included in the term “Borrower” as defined in this Security Instrument and each
of them makes the representations, warranties, covenants and agreements of the
Borrower set forth herein; provided, however, that notwithstanding said
definition of “Borrower” or any other provision of this Security Instrument:

-2-



--------------------------------------------------------------------------------



 



(i) each Mortgagor is and shall be the sole maker and primary obligor with
respect to the respective Note made by such Mortgagor, and the other Mortgagors
are not liable with respect to such Note as makers thereof; and (ii) each
Mortgagor is and shall be the sole grantor of the mortgage lien and security
interest granted in this Security Instrument against the respective property of
such Mortgagor, as respectively identified in attached Exhibit A-1 through
Exhibit A-6 inclusive.
ARTICLE II
GRANT OF SECURITY
          Section 2.01 Property Mortgaged. Borrower does hereby irrevocably
deed, mortgage, grant, bargain, sell, assign, pledge, warrant, transfer and
convey to Lender, and to its successors and assigns as Lender, as security for
the Obligations, with power of sale, the following property, rights, interests
and estates, now owned or hereafter acquired by Borrower (collectively,
“Property”):
          (a) Land. The land described in Exhibit A-1 through Exhibit A-6
inclusive attached hereto and made a part hereof, together with all estates and
development rights now existing or hereafter acquired for use in connection
therewith (“Land”);
          (b) Additional Land. All land that, from time to time, by supplemental
deed or otherwise, may be expressly made subject to this Security Instrument,
and all estates and development rights hereafter acquired by Borrower for use in
connection with such land (also, the “Land”);
          (c) Improvements. All buildings, structures, improvements and fixtures
now or hereafter erected or located on the Land (“Improvements”);
          (d) Easements. All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and/or the
Improvements and the reversion and reversions, remainder and remainders, and all
land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land, to the center line thereof, and all the estates,
rights, titles, interests, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Borrower of, in and to the Land and/or Improvements and every part
and parcel thereof, with all appurtenances thereto, in each case to the extent
of Borrower’s interest therein;
          (e) Fixtures and Personal Property. All machinery, equipment, fixtures
(including, without limitation, all heating, air conditioning, plumbing,
lighting, communications and elevator fixtures), furnishings, building supplies
and materials, and all other personal property of every kind and nature
whatsoever owned by Borrower (or in which Borrower has or hereafter acquires an
interest) and now or hereafter located upon, or appurtenant to, the Property or
used or useable in the present or future operation and occupancy of the
Property, along with

-3-



--------------------------------------------------------------------------------



 



all accessions, replacements or substitutions of all or any portion thereof
(collectively, “Personal Property”);
          (f) Leases and Rents. Subject to the terms of Section 2.03(b) hereof,
all leases, subleases, licenses and other agreements granting others the right
to use or occupy all or any part of the Property together with all restatements,
renewals, extensions, amendments and supplements thereto (“Leases”), now
existing or hereafter entered into, and whether entered before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code, and all of Borrower’s right, title and interest in the Leases, including,
without limitation (i) all guarantees, letters of credit and any other credit
support given by any tenant or guarantor in connection therewith (“Lease
Guaranties”), (ii) all cash, notes, or security deposited thereunder to secure
the performance by the tenants of their obligations thereunder (“Tenant Security
Deposits”), (iii) all claims and rights to the payment of damages and other
claims arising from any rejection by a tenant of its Lease under the Bankruptcy
Code (“Bankruptcy Claims”), (iv) all of the landlord’s rights in casualty or
condemnation proceeds of a tenant in respect of the leased premises (“Tenant
Claims”), (v) all rents, ground rents, additional rents, revenues, termination
and similar payments, issues and profits (including all oil and gas or other
mineral royalties and bonuses) from the Property (collectively with the Lease
Guaranties, Tenant Security Deposits, Bankruptcy Claims and Tenant Claims,
“Rents”), whether paid or accruing before or after the filing by or against
Borrower of any petition for relief under the Bankruptcy Code, (vi) all proceeds
or streams of payment from the sale or other disposition of the Leases or
disposition of any Rents, and (vii) the right to receive and apply the Rents to
the payment of the Debt and to do all other things which Borrower or a lessor is
or may become entitled to do under the Leases or with respect to the Rents;
          (g) Condemnation Awards. All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to the
Property, whether from the exercise of the right of eminent domain (including,
without limitation, any transfer made in lieu of or in anticipation of the
exercise of the right), or for a change of grade, or for any other injury to or
decrease in the value of the Property, subject, however, to the express terms of
the Loan Agreement relating thereto;
          (h) Insurance Proceeds. All proceeds of, and any unearned premiums on,
any insurance policies covering the Property, including, without limitation, the
exclusive right to receive and apply the proceeds of any claim awards,
judgments, or settlements made in lieu thereof, for damage to the Property,
subject, however, to the express terms of the respective Loan Agreements
relating thereto;
          (i) Tax Certiorari. All refunds, rebates or credits in connection with
a reduction in Taxes, including, without limitation, rebates as a result of tax
certiorari or any other applications or proceedings for reduction;
          (j) Agreements. Subject to the express terms of the respective Loan
Agreements, all agreements (including, without limitation, interest rate cap
agreements, swaps or other interest hedging agreements), contracts (including,
without limitation, service, supply and maintenance contracts), registrations,
permits, licenses (including, without limitation, liquor licenses, if any, to
the fullest extent assignable by Borrower), franchise, plans, specifications and
other documents, now or hereafter entered into, and all rights therein and
thereto, respecting or

-4-



--------------------------------------------------------------------------------



 



pertaining to the use, occupation, construction, management or operation of the
Property, or respecting any business or activity conducted from the Property,
and all right, title and interest of Borrower therein and thereunder, including,
without limitation, the right, while an Event of Default remains uncured, to
receive and collect any sums payable to Borrower thereunder (collectively, the
“Operating Agreements”);
          (k) Intangibles. All accounts, escrows, chattel paper, claims,
deposits, trade names, trademarks, service marks, logos, copyrights, goodwill,
books and records and all other general intangibles relating to or used in
connection with the operation of the Property;
          (l) Accounts. All reserves, escrows and deposit accounts maintained by
Borrower with respect to the Property (including, without limitation, all
reserves, escrows, deposit accounts and lockbox accounts established pursuant to
the respective Loan Agreements), together with all cash, checks, drafts,
certificates, securities, investment property, financial assets, instruments and
other property from time to time held therein, and all proceeds, products,
distributions, dividends or substitutions thereon or thereof;
          (m) Rights to Conduct Legal Actions. The right, in the name and on
behalf of Borrower, to commence any action or proceeding to protect the interest
of Lender in the Property and to appear in and defend any action or proceeding
brought with respect to the Property;
          (n) Proceeds. All proceeds and profits arising from the conversion,
voluntary or involuntary, of any of the foregoing into cash (whether made in one
payment or a stream of payments) and any liquidation claims applicable thereto;
          (o) Condominium Documents. Subject to the terms of Section 2.03(b)
hereof, all rights, remedies and powers of Borrower under the Condominium
Documents, including, without limitation, any rights to appoint members of the
Condominium Board and any rights to exercise voting rights or privileges; and
          (p) Rights. Any and all other rights of Borrower in and to the items
set forth in the foregoing subsections (a) through (o), inclusive, and in and to
the Property.
          TO HAVE AND TO HOLD the above granted and described Property unto
Lender, and its successors and assigns, with power of sale in accordance with
the terms and conditions hereof, forever; subject, however, to Section 2.05
below.
          Section 2.02 Grant of Security Interest; Security Agreement. Borrower
hereby grants to Lender, as security for the Obligations, a security interest in
the Property to the fullest extent that the Property now or hereafter may be
subject to a security interest under the UCC. Borrower intends for this Security
Instrument to be a “security agreement” within the meaning of the UCC. Borrower
hereby irrevocably authorizes Lender to prepare, execute and file all initial
financing statements, and any restatements, extensions, continuations, renewals
or amendments thereof, in such form as Lender may require to perfect or continue
the perfection of this security interest or other statutory liens held by
Lender. Unless prohibited by applicable law, Borrower agrees to pay all
reasonable expenses incident to the preparation, execution, filing and/or
recording of any of the foregoing. With respect to any of the Property in which
a security interest is not perfected by the filing of a financing statement,
Borrower consents and agrees to undertake, and to cooperate fully with Lender,
to perfect the security interest hereby granted to

-5-



--------------------------------------------------------------------------------



 



Lender in the Property. Without limiting the foregoing, if and to the extent any
of the Property is held by a bailee for the benefit of Borrower, Borrower shall
promptly notify Lender thereof and, if required by Lender, promptly obtain an
acknowledgment from such bailee that is satisfactory to Lender and confirms that
such bailee holds the Property for the benefit of Lender as secured party and
shall only act upon instructions from Lender with respect to the Property.
          Section 2.03 Assignment of Leases and Rents.
          (a) Rights Granted to Lender. Borrower hereby absolutely and
unconditionally assigns to Lender all of Borrower’s right, title and interest in
and to all current and future Leases and Rents and the Condominium Documents
(including, without limitation, any rights to appoint members of the Condominium
Board and any rights to exercise voting rights or privileges). Borrower hereby
declares its intention to establish a present, absolute and irrevocable transfer
and assignment to Lender of all Rents and Leases and the Condominium Documents
and to authorize and empower Lender to collect and receive all Rents and
exercise all of Borrower’s rights under the Leases (including, without
limitation, the right to modify, extend or terminate any Lease) and the
Condominium Documents (including, without limitation, any rights to appoint
members of the Condominium Board and any rights to exercise voting rights or
privileges) without any further action by Borrower; it being intended that this
assignment is effective immediately and not an assignment made for security
only, not withstanding any provision hereof to the contrary. For purposes of
giving effect to this assignment of Rents and Leases and the Condominium
Documents and for no other purpose, Rents and Leases and the Condominium
Documents shall not be deemed to be part of the “Property” as that term is
defined in Section 2.01 of this Security Instrument. If, however, this
assignment of Rents and Leases and the Condominium Documents is not enforceable
by its terms under the laws of the State where the Property is located, then
Rents and Leases and the Condominium Documents shall be included as part of the
Property and it is Borrower’s intention that, in this circumstance, this
Security Instrument creates and perfects a lien of the Rents and Leases and the
Condominium Documents in favor of Lender, which lien shall be effective as of
the date of this Security Instrument.
          (b) License to Borrower; Revocation. Nevertheless, subject to the
terms of this Security Instrument, the respective Loan Agreements and the
Lockbox Agreement, Lender grants to Borrower a revocable license (i) to manage
the leasing activities of the Property as contemplated by the respective Loan
Agreements, (ii) to exercise all of Borrower’s rights under the Leases and the
Condominium Documents (including, without limitation, any rights to appoint
members of the Condominium Board and any rights to exercise voting rights or
privileges) and (iii) to collect and receive the Rents in trust for Lender and
to apply the Rents to discharge all current amounts due on the Debt and to pay
the current costs of managing, operating and maintaining the Property. As long
as no Event of Default has occurred and is continuing and subject to the
provisions of the Lockbox Agreement, the Rents remaining after application
pursuant to the preceding sentence may be retained by Borrower free and clear
of, and released from, Lender’s rights with respect to Rents under this Security
Instrument. Upon and during the continuance of an Event of Default, and without
the necessity of notice or prior demand or Lender’s entering upon and taking and
maintaining control of the Property (whether directly or through a receiver),
the license granted to Borrower by this Section shall terminate automatically,
and Lender shall be entitled to receive and collect the Rents as they become due
and payable and exercise all of Borrower’s rights or the rights of lessor under
the Leases and

-6-



--------------------------------------------------------------------------------



 



with respect to the Rents and under the Condominium Documents (including,
without limitation, any rights to appoint members of the Condominium Board and
any rights to exercise voting rights or privileges). Lender’s right to revoke
the license granted to Borrower is in addition to all other rights and remedies
available to Lender following an Event of Default.
          Section 2.04 Pledge of Monies Held. Borrower hereby pledges to Lender,
as security for the Obligations, all money now or hereafter held by Lender in
escrow or reserve or on deposit pursuant to the terms hereof or pursuant to the
respective Loan Agreements or any other Loan Document, until expended or applied
as provided in this Security Instrument or such other Loan Document.
          Section 2.05 Release of Security. The grants, mortgage, liens,
security interests, assignments, pledges and transfers by this Security
Instrument are subject to the express condition that, if Borrower pays to Lender
the Debt at the time and in the manner provided in the respective Loan
Agreements and performs all Obligations when and as required by the Loan
Agreements and each other Loan Document, Lender shall release the Property from
the grants, mortgage, liens, security interests, assignments, pledges and
transfers created by this Security Instrument and reconvey the Property to
Borrower. Lender shall prepare (at Borrower’s expense) and deliver to Borrower
such documents as are necessary to effect such release and reconveyance.
ARTICLE III
DEBT AND OBLIGATIONS SECURED
          Section 3.01 Debt. This Security Instrument and the interests created
in favor of Lender hereunder are given for the purpose of securing (a) payment
of principal, interest and all other amounts due at anytime under the Loan
Agreements, the Notes and each of the other Loan Documents, including, without
limitation, interest at the Default Rate, any late fee for delinquent payments,
Prohibited Prepayment Fee, the Prepayment Fee and the Exit Fee (if any) provided
in the respective Loan Agreements, and amounts advanced by Lender to protect and
preserve the Property and the Liens hereby created for the benefit of Lender
(collectively “Debt”), and (b) performance of all obligations of Borrower
contained in the Loan Agreements, the Notes and each of the other Loan Documents
(collectively with the Debt, the “Obligations”). Notwithstanding any provision
of this Security Instrument to the contrary, the obligations of Borrower and the
other indemnitors under any “Environmental Indemnity” (as defined in the
respective Loan Agreements) shall not be deemed secured by this Security
Instrument unless and until Lender expressly declares in writing such
obligations to be secured hereby.
ARTICLE IV
BORROWER COVENANTS
          Section 4.01 Payment of Debt and Performance of Obligations. Borrower
will pay the Debt at the time and in the manner provided in the Loan Documents
and fully and punctually perform the Obligations when and as required by the
Loan Documents. Borrower may not prepay the Debt except in strict accordance
with the respective Loan Agreements.

-7-



--------------------------------------------------------------------------------



 



          Section 4.02 Compliance with Loan Agreements. Borrower shall comply
with all covenants and agreements in the respective Loan Agreements, including,
without limitation, all obligations regarding the ownership, operation,
management and condition of the Property and the protection and perfection of
the Liens hereby created in favor of Lender. Without limiting the foregoing,
Borrower agrees:
          (a) No Transfers of the Property or Interests in Borrower. Borrower
shall not cause or permit any Transfer of the legal or beneficial ownership of
the Property, Borrower or SPE Equity Owner in violation of the respective Loan
Agreements.
          (b) Payment of Taxes and Other Lienable Charges. Borrower shall pay
all Taxes assessed or imposed against the Property when and as required by the
respective Loan Agreements.
          (c) Insurance. Borrower shall obtain and maintain, in full force and
effect at all times, all insurance with respect to Borrower and the Property as
required by the respective Loan Agreements.
          (d) Obligations upon Condemnation or Casualty. Borrower shall comply
with all obligations required under the respective Loan Agreements in the event
any of the Property is damaged by a Casualty or becomes involved in any
Condemnation. All proceeds or awards recovered or payable to Borrower as a
result of a Casualty or Condemnation shall be paid to, and administered by
Lender, in accordance with the respective Loan Agreements.
          (e) Leases and Rents. Borrower shall not enter into any Leases for all
or any portion of the Property unless in accordance with the respective Loan
Agreements.
          Section 4.03 Warranty of Title. Borrower has good, marketable and
insurable fee simple title of record to the Property, free and clear of all
liens, encumbrances and charges whatsoever except for the Permitted
Encumbrances. Borrower shall forever warrant, defend and preserve the title and
the validity and priority of the lien of this Security Instrument and shall
forever warrant and defend the same to Lender against the claims of all Persons
whomsoever until payment in full of the Debt.
ARTICLE V
SUBROGATION
          Section 5.01 Subrogation. If any Loan is used to pay, satisfy,
discharge, extend or renew any indebtedness secured by a pre-existing mortgage,
or other lien encumbering any of the Property (“Prior Lien”), then to the extent
of funds so used, Lender shall automatically, and without further action on its
part, be subrogated to all rights, including lien priority, held by the holder
of the indebtedness secured by the Prior Lien, whether or not the Prior Lien is
released, and such former rights are not waived but rather are continued in full
force and effect in favor of Lender and are merged with the lien and security
interest created herein as cumulative security for payment of the Debt and
performance of the Obligations.

-8-



--------------------------------------------------------------------------------



 



ARTICLE VI
DEFAULT
          Section 6.01 Events of Default. The occurrence of an “Event of
Default” as that term is defined under any of the Loan Agreements shall
constitute an “Event of Default” under this Security Instrument, and any Event
of Default under any Loan Agreement shall constitute an Event of Default under
the other Loan Agreements.
          Section 6.02 Remedies. If an Event of Default occurs, Lender may, at
its option, and without prior notice or demand, exercise and hereby is
authorized and empowered by Borrower so to exercise, any or all of the remedies
set forth in the respective Loan Agreements (including, without limitation, the
right to accelerate any or all of the Loans) or otherwise permitted by law or in
equity.
          Section 6.03 Cumulative Remedies; No Waiver; Other Security. Lender’s
remedies under this Security Instrument are cumulative with the remedies
provided in the other Loan Documents, by law or in equity and may be exercised
independently, concurrently or successively in Lender’s sole discretion and as
often as occasion therefore shall arise. Lender’s delay or failure to accelerate
any of the Loans or exercise any other remedy upon the occurrence of an Event of
Default shall not be deemed a waiver of such right as remedy. No partial
exercise by Lender of any right or remedy will preclude further exercise
thereof. Notice or demand given to Borrower in any instance will not entitle
Borrower to notice or demand in similar or other circumstances nor constitute
Lender’s waiver of its right to take any future action in any circumstance
without notice or demand (except where expressly required by this Security
Instrument to be given). Lender may release other security for the Debt, may
release any party liable for the Debt, may grant extensions, renewals or
forbearances with respect thereto, may accept a partial or past due payment or
grant other indulgences, or may apply any other security held by it to payment
of the Debt, in each case without prejudice to its rights under this Security
Instrument and without such action being deemed an accord and satisfaction or a
reinstatement of the Debt. Lender will not be deemed as a consequence of its
delay or failure to act, or any forbearances granted, to have waived or be
estopped from exercising any of its rights or remedies.
          Section 6.04 Enforcement Costs. Borrower shall pay, on written demand
by Lender, all costs actually incurred by Lender in (a) collecting any amount
payable under the Loan Documents, or (b) enforcing its rights under the Loan
Documents, in each case whether or not legal proceedings are commenced. Such
fees and expenses include, without limitation, reasonable fees for attorneys,
paralegals, law clerks and other hired professionals, a reasonable assessment of
the cost of services performed by Lender’s default management staff, court fees,
costs incurred in connection with pre-trial, trial and appellate level
proceedings, including discovery, and costs incurred in post-judgment collection
efforts or in any bankruptcy proceeding. Amounts incurred by Lender shall be
added to the Debt, shall be immediately due and payable, and shall bear interest
at the Default Rate from the date of disbursement until paid in full, if not
paid in full within ten (10) business days after Lender’s written demand for
payment.

-9-



--------------------------------------------------------------------------------



 



          Section 6.05 Application of Proceeds. The proceeds from disposition of
any of the Property shall be applied by Lender to the payment of the Debt
(including, without limitation, advances made by Lender and enforcement costs
incurred by Lender) in such priority and proportion as Lender determines in its
sole discretion.
          Section 6.06 Continuing Lien; Right to Release Property. If less than
all of the Property is, at any time, sold through foreclosure, power of sale, or
otherwise, or if Lender releases any portion of the Property (for whatever
consideration Lender deems appropriate), this Security Instrument shall continue
as a lien and security interest on the remaining portion of the Property,
unimpaired and without loss of priority.
          Section 6.07 LIMITATION ON PERSONAL LIABILITY. NOTWITHSTANDING ANY
PROVISION HEREOF TO THE CONTRARY, BORROWER’S PERSONAL LIABILITY FOR PAYMENT OF
THE DEBT AND PERFORMANCE OF THE OBLIGATIONS IS LIMITED HEREUNDER IN THE SAME
MANNER AND TO THE SAME EXTENT AS EXPRESSLY PROVIDED IN THE RESPECTIVE LOAN
AGREEMENTS.
ARTICLE VII
WAIVER OF RIGHT OF REDEMPTION AND OTHER RIGHTS
          Section 7.01 Waiver of Rights of Redemption, Marshalling and Other
Rights. Borrower hereby waives, to the fullest extent permitted by law, the
benefit of all laws, now or hereafter in force, providing for (a) the valuation
or appraisement of the Property, or any party thereof, prior to any sale or
sales thereof pursuant to this Security Instrument or any decree, judgment or
order of a court of competent jurisdiction; (b) the right to stay or extend any
such proceeding, to have this Security Instrument reinstated or to redeem the
Property or any portion thereof so sold; (c) rights of marshalling relating to
any such sale or sales; (d) any right to require that the Property be sold as
separate tracts or units in connection with enforcement of this Security
Instrument; and (e) the benefit of any moratorium, exemption or homestead rights
now or hereafter provided. Borrower makes such waivers on its own behalf and on
behalf of all parties now or hereafter claiming or having an interest (direct or
indirect) by, through or under Borrower.
          Section 7.02 Waiver of Counterclaim. Borrower hereby waives, to the
fullest extent permitted by law, the right to assert a counterclaim, other than
a mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of, or in any way connected with, the
Obligations.
          Section 7.03 Waiver of Foreclosure Defense. Borrower hereby waives, to
the fullest extent permitted by law, any defense Borrower might have by reason
of Lender’s failure to make any tenant or tenant of the Property a party
defendant in any foreclosure instituted by Lender.
          Section 7.04 Waiver of Notices Generally. Borrower hereby waives, to
the fullest extent permitted by law, its rights to notice from Lender except
when this Security Instrument or the other Loan Documents expressly provides for
Lender to give notice to Borrower.

-10-



--------------------------------------------------------------------------------



 



          Section 7.05 Waiver of Statute of Limitations and Laches. Borrower
hereby waives, to the fullest extent permitted by law, the benefit of any
statute of limitations or laches defense to payment of the Debt or performance
of the Obligations.
          Section 7.06 WAIVER OF TRIAL BY JURY. BORROWER WAIVES ITS RIGHT, TO
THE FULLEST EXTENT PERMITTED BY LAW, AND AGREES NOT TO ELECT, A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS SECURITY INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER.
          Section 7.07 Governing Law. This Security Instrument shall be
interpreted and enforced according to the laws of the State of Florida (without
giving effect to rules regarding conflict of laws) with respect to the Florida
Property. This Security Instrument shall be interpreted and enforced according
to the laws of the State of South Carolina (without giving effect to rules
regarding conflict of laws) with respect to the South Carolina Property.
          Section 7.08 Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS
SECURITY INSTRUMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY OBJECTIONS WHICH
IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:
Tarragon Corporation
1775 Broadway, 23rd Floor
New York, New York 10019
Attn: Charles D. Rubenstein, Esq.
          AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO

-11-



--------------------------------------------------------------------------------



 



HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
          Section 8.01 Incorporation from Loan Agreements. All provisions of
Articles 17 and 18, inclusive, of the respective Loan Agreements are
incorporated into this Security Instrument by this reference, as if fully
reproduced herein.
          Section 8.02 Further Acts. Borrower, at Borrower’s expense, agrees to
take such further actions and execute such further documents as Lender
reasonably may request to carry out the intent of this Security Instrument or to
establish and protect the rights and remedies created or intended to be created
in favor of Lender hereunder or to protect the value of the Property and the
Liens and security hereby created in favor of Lender. Borrower agrees to pay all
filing, registration or recording fees or taxes, and all expenses incident to
the preparation, execution, acknowledgement or filing/recording of this Security
Instrument or any such instrument of further assurance, except where prohibited
by law so to do.
          Section 8.03 No Third Party Beneficiary. Notwithstanding any provision
of this Security Instrument to the contrary, this Security Instrument is not
intended by the parties to create, and shall not create, benefits on behalf of
any tenant or other occupant of the Property or anyone claiming rights through
any tenant or other occupant of the Property.
          Section 8.04 No Agency or Partnership. Nothing contained in this
Security Instrument shall constitute Lender as a joint venturer, partner or
agent of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations, or contracts of Borrower.
ARTICLE IX
LOCAL LAW PROVISIONS
          Section 9.01 Additional Advance Provision. In addition to existing
indebtedness, any future advances made by the then holder of any Note to or for
the benefit of Borrower or Borrower’s permitted successors or assignees, whether
such advances are obligatory or are made at the option of Lender, or otherwise,
at any time within twenty (20) years from the date of this Security Instrument,
with interest thereon at the rate agreed upon at the time of each additional
loan or advance, shall be equally secured with and have the same priority as the
Debt and be subject to all of the terms and provisions of this Security
Instrument, whether or not such additional loan or advance is evidenced by a
promissory note and whether or not identified by a recital that it is secured by
this Security Instrument; provided that, although the total amount of the
indebtedness that may be secured may decrease to zero from time to time or may
increase from time to time, the aggregate amount of outstanding Debt so secured
at any one time shall not exceed the sum of Two Hundred Fifteen Million Dollars
($215,000,000), plus interest and disbursements made for the payment of taxes,
levies or insurance on the Property with interest on such disbursements. It is
understood and agreed that this future advance provision shall not be

-12-



--------------------------------------------------------------------------------



 



construed to obligate Lender to make any such additional loans or advances. It
is further agreed that any additional note or notes executed and delivered under
this future advance provision shall be included in the words “Notes” or “Debt”
wherever either appears in the context of this Security Instrument or the other
Loan Documents. Borrower, for itself and its successors in title and its
successors and permitted assigns, hereby expressly waives and relinquishes any
rights granted under Section 697.04 of the Florida Statutes, or otherwise, to
limit the amount of indebtedness that may be secured by this Security Instrument
at any time during the term of this Security Instrument. Borrower further
covenants not to file for record any notice limiting the maximum principal
amount that may be secured by this Security Instrument and agrees that any such
notice, if filed, shall be null and void; and except as hereinafter provided, of
no effect. In the event that, notwithstanding the foregoing covenant, Borrower
or its successor in title files for record any notice limiting the maximum
principal amount that may be secured by this Security Instrument in violation of
the foregoing covenant, the Debt shall, at the option of Lender, become
immediately due and payable.
          9.02 Section 501.137 Florida Statutes. Notwithstanding anything to the
contrary contained in this Security Instrument or the other Loan Documents,
Lender shall comply with the requirements of Section 501.137. Florida Statutes,
as applicable, with respect to the payment of Insurance Premiums from the
Insurance Premiums Escrow Account to the extent of funds held therein, if any,
so that insurance coverage on the Property does not lapse.
          9.03 Multiple Counties; Multiple States. (a) The Property includes
lands lying in two or more counties in the State of Florida (the “Florida
Property”), and this Security Instrument has been executed in multiple
counterparts so that separate original counterparts can be recorded in each such
county, but all of the counterparts together shall constitute one singular
Security Instrument encumbering all of the Florida Property wherever located. In
accordance with Section 702.04 of the Florida Statutes, Borrower agrees that at
Lender’s option this Security Instrument may be foreclosed in any one of said
counties as determined by Lender, and all foreclosure proceedings shall be had
in that county as if all the Florida Property lay therein, except that notice of
the foreclosure sale shall be published in every county wherein lies any of the
Florida Property to be sold. After final disposition of the foreclosure suit,
the clerk of the circuit court shall prepare and forward a certified copy of the
decree of foreclosure and sale and of the decree of confirmation of sale to the
clerk of the circuit court of every other county wherein lies any of the Florida
Property, to be recorded in the foreign judgment records of each such other
county, and the costs of such copies and of the record thereof shall be taxed as
costs in the foreclosure proceedings.
          (b) In addition to the Florida Property, this Security Instrument also
describes and encumbers lands lying in the State of South Carolina (the “South
Carolina Property”), and at its option Lender may record counterparts of this
Security Instrument in the State of South Carolina or may require Borrower to
execute, deliver and record other mortgages, deeds of trust, security deeds or
other security instruments (“Other Security Documents”) as may be appropriate to
perfect Lender’s lien and security interest against such South Carolina Property
in accordance with the laws of the State of South Carolina. To the maximum
extent permitted by applicable law, Borrower waives any and all rights to have
the Florida Property or the South Carolina Property marshalled for the
satisfaction of the Obligations, and Borrower hereby agrees that Lender may
exercise its rights and remedies under the Loan Documents, including this
Security Instrument and the Other Security Documents, separately or concurrently
or in any

-13-



--------------------------------------------------------------------------------



 



order that Lender may deem appropriate in its sole discretion. Borrower
acknowledges and agrees that the lien of this Security Instrument shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Lender, including without limitation:
(i) any acceptance by Lender of the Other Security Documents or any other
security for or guaranties of the Obligations; (ii) any failure, neglect or
omission on the part of Lender to realize upon or protect any collateral
security for the Obligations, including the South Carolina Property; (iii) any
release (except as to the property so released), sale, pledge, surrender,
compromise, settlement, renewal, extension, indulgence, alteration, changing,
modification or disposition of any of the Obligations or any of the collateral
security therefor, including the Other Security Documents; or (iv) the exercise
of any rights or remedies available to Lender under the Other Security Documents
or applicable law with respect to the South Carolina Property, regardless of
whether Lender exercises any of its rights and remedies thereunder before, after
or concurrently with the exercise of any of Lender’s rights and remedies under
this Security Instrument and applicable law with respect to the Florida
Property.
          (c) Notwithstanding Lender’s option to foreclose this Security
Instrument against all of the Florida Property in one proceeding as set forth
hereinabove, Lender is not obligated to exercise any of its remedies against any
portion of the Property in the same proceeding with any other portion of the
Property, and Lender may exercise any available remedies against any or all
portions of the Property separately or together, concurrently or in any order,
all as determined by Lender in its sole discretion. If Lender in its sole
discretion chooses to foreclose this Security Instrument or any Other Security
Document against some portions of the Property without then foreclosing against
other portions, then this Security Instrument and the Other Security Documents
shall remain in full force and effect with respect to all portions of the
Property as to which Lender has not yet foreclosed this Security Instrument or
such Other Security Documents, all until the Obligations have been paid in full.
          9.04 Certain Matters Relating to Property Located in the State of
South Carolina. With respect to the South Carolina Property, notwithstanding
anything contained herein to the contrary:
          (a) Compliance with South Carolina Mortgage Foreclosure Law.
     (i) If any provision of this Security Instrument is determined to be
inconsistent with any provisions of the South Carolina Code of Laws (1976) (the
“SCCL”) as deal with Mortgage Foreclosures or the South Carolina Rules of Civil
Procedure (the “SCRCP”), the SCCL and SCRCP shall take precedence over the
provisions of this Security Instrument, but shall not invalidate or render
unenforceable any other provisions of this Security Instrument that can be
construed in a manner consistent with the SCCL or SCRCP.
     (ii) Section 4.02(c) shall be amended to add the following sentence at the
end of said paragraph: “Provided, however, that in no instance shall Lender
require Borrower to purchase casualty insurance on the Property in excess of the
replacement cost of the Improvements.
     (iii) Pursuant to Section 29-3-50 of the SCCL, this Security Instrument
secures future advances which may be made by Lender, provided that the total
amount of

-14-



--------------------------------------------------------------------------------



 



indebtedness secured by the South Carolina Property hereunder may not exceed the
maximum principal amount of Two Hundred Fifteen Million and No/100 Dollars
($215,000,000.00), plus interest thereon, attorney’s fees and court costs,
together with such other advances as may be authorized by law.
     Interest secured under this Security Instrument may include, without
limitation, deferred or capitalized interest to the extent provided in the Note.
     (iv) WAIVER OF APPRAISAL. The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the Property apply to
the court for an order of appraisal. The statutory appraisal value as approved
by the Court would be substituted for the high bid and may decrease the amount
of any deficiency owing in connection with the transaction. THE UNDERSIGNED
HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE
HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS
OF ANY APPRAISED VALUE OF THE PROPERTY.
     (b) Maturity Date. The maturity date of the Loan is the Payment Date
occurring in November 2008.
[Remainder of page is blank; signatures appear on next page.]

-15-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned hereby signs, seals and delivers
this Security Instrument.
     WITNESS the due execution hereof as of the date first written above.

                     
Signed, sealed and delivered in the presence of these witnesses:
                   
 
                    WITNESS:       REFLECTION LAKES TARRAGON, LLC, a            
Florida limited liability company    
 
                   
 
 
                    Print Name:       By:   Reflection Lakes Manager, Inc., a  
              Nevada corporation, its manager    
 
                   
WITNESS:
                   
 
                   
 
          By:        
 
             
 
Charles D. Rubenstein    
 
Print Name:
              Executive Vice President    

 



--------------------------------------------------------------------------------



 



         
STATE OF                     
  )    
                                     ) 
  SS:
COUNTY OF                     
  )    

     The foregoing instrument was acknowledged before me this ___ day of
                    , 2006 by                                  , the
                                 of                                         ,
a(n)                                         , as [manager/managing member] of
each of REFLECTION LAKES TARRAGON, LLC, a Florida limited liability company, on
behalf of the companies. S/he is personally known to me or has produced a
                                         as identification.

             
 
  Notary:        
 
     
 
    [NOTARIAL SEAL]   Print Name:         Notary Public, State of
                        

My commission expires:                     

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first written above.

                     
Signed, sealed and delivered in the presence of these witnesses:
                   
 
                    WITNESS:       MADISON AT PARK WEST TARRAGON, LLC, a        
    South Carolina limited liability company    
 
                   
 
 
                    Print Name:       By:   Madison Tarragon Manager, Inc., a  
              Nevada corporation, its managing member    
 
                   
WITNESS:
                   
 
                   
 
          By:        
 
             
 
Charles D. Rubenstein    
 
Print Name:
              Executive Vice President    

 



--------------------------------------------------------------------------------



 



         
STATE OF                     
  )    
                                     ) 
  SS:
COUNTY OF                     
  )    

          The foregoing instrument was acknowledged before me this ___ day of
                    , 2006 by                                         , the
                                         of
                                        , a(n)
                                        , as [manager/managing member] of each
of MADISON AT PARK WEST TARRAGON, LLC, a South Carolina limited liability
company, on behalf of the companies. S/he is personally known to me or has
produced a                                          as identification.

             
 
  Notary:        
 
 
 
   
[NOTARIAL SEAL]
  Print Name:        
 
                Notary Public, State of                         

My commission expires:                     

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first written above.

                     
Signed, sealed and delivered in the presence of these witnesses:
                   
 
                    WITNESS:       OMNI MONTERRA LLC, a Florida limited        
    liability company    
 
                   
 
 
                    Print Name:       By:   Monterra Tarragon, Inc., a Nevada  
              corporation, its managing ,member    
 
                   
WITNESS:
                   
 
                   
 
          By:        
 
             
 
Charles D. Rubenstein    
 
Print Name:
              Executive Vice President    

 



--------------------------------------------------------------------------------



 



         
STATE OF                     
  )    
                                     ) 
  SS:
COUNTY OF                     
  )    

          The foregoing instrument was acknowledged before me this ___ day of
                    , 2006 by                                         , the
                                         of
                                        , a(n)
                                        , as [manager/managing member] of each
of OMNI MONTERRA LLC, a Florida limited liability company, on behalf of the
companies. S/he is personally known to me or has produced a
                                         as identification.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of      
 
      My commission expires:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



          WITNESS the due execution hereof as of the date first written above.

                     
Signed, sealed and delivered in the presence of these witnesses:
                   
 
                    WITNESS:       BALLANTRAE TARRAGON LLC, a Florida          
  limited liability company    
 
                   
 
 
                    Print Name:       By:   Ballantrae Manager, Inc., a Nevada  
              corporation, its managing member    
 
                   
WITNESS:
                   
 
                   
 
          By:        
 
             
 
Todd C. Minor    
 
Print Name:
              Executive Vice President    

 



--------------------------------------------------------------------------------



 



         
STATE OF                     
  )    
                                     ) 
  SS:
COUNTY OF                     
  )    

     The foregoing instrument was acknowledged before me this ___ day of
                    , 2006 by                                         , the
                                         of
                                        , a(n)
                                        , as [manager/managing member] of each
of BALLANTRAE TARRAGON LLC, a Florida limited liability company, on behalf of
the companies. S/he is personally known to me or has produced a
                                         as identification.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of      
 
      My commission expires:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first written above.

                 
Signed, sealed and delivered in the presence of these witnesses:
               
 
                WITNESS:       YBOR CITY TARRAGON, LLC, a Delaware limited
liability company
 
                                  Print Name:       By:   Tarragon South
Development Corp., a Nevada corporation, its managing member
 
               
WITNESS:
               
 
               
 
          By:    
 
               
 
              Charles D. Rubenstein                  
Print Name:
              Executive Vice President

 



--------------------------------------------------------------------------------



 



STATE OF                              )
                                        )          SS:
COUNTY OF                           )
     The foregoing instrument was acknowledged before me this
                     day of                                          2006 by
                                         the
                                         of
                                        , a(n)
                                        , as [manager/managing member] of each
of YBOR CITY RARRAGON, LLC, a Delaware limited liability company, on behalf of
the companies. S/he is personally known to me or has produced a
                                         as identification.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of      
 
      My commission expires:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the date first written above.

                 
Signed, sealed and delivered in the presence of these witnesses:
               
 
                WITNESS:       TARRAGON LUGANO LLC, a Delaware limited liability
company
 
                                  Print Name:       By:   Tarragon Corporation,
a Nevada corporation, its sole member and manager
 
               
WITNESS:
               
 
               
 
          By:    
 
               
 
              Charles D. Rubenstein                  
Print Name:
              Executive Vice President

 



--------------------------------------------------------------------------------



 



STATE OF                              )
                                        )          SS:
COUNTY OF                           )
     The foregoing instrument was acknowledged before me this
                     day of                                          , 2006 by
                                    , the
                                         of
                                        , a(n)
                                        , as [manager/managing member] of each
of TARRAGON LUGANO LLC, a Delaware limited liability company, on behalf of the
companies. S/he is personally known to me or has produced a
                                         as identification.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of      
 
      My commission expires:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



LENDER:

                  Signed, sealed and delivered in the presence of these
witnesses:       BARCLAYS CAPITAL REAL ESTATE INC., a Delaware corporation
 
               
Witness:
          By:    
 
                Print Name:           Name:
Witness:
              Title:
 
 
 
            Print Name:           [CORPORATE SEAL]

STATE OF                              )
                                        )          SS:
COUNTY OF                           )
     The foregoing instrument was acknowledged before me this
                     day of                                          , 2006 by
                                    as                                         
of BARCLAYS CAPITAL REAL ESTATE INC., a Delaware corporation, on behalf of the
corporation. S/he personally appeared before me and is personally known to me or
produced                                          as identification and did not
take an oath.

                 
 
      Notary:
 
   
[NOTARIAL SEAL]
      Print Name:
 
   
 
      Notary Public, State of      
 
      My commission expires:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
LEGAL DESCRIPTION
PALM BEACH COUNTY, FLORIDA
“VIA LUGANO”
OWNER & MORTGAGOR: TARRAGON LUGANO LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
LEGAL DESCRIPTION
SEMINOLE COUNTY, FLORIDA:
“BALLANTRAE”
OWNER & MORTGAGOR: BALLANTRAE TARRAGON LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
LEGAL DESCRIPTION
LEE COUNTY, FLORIDA
“PROMENADA”
OWNER & MORTGAGOR: REFLECTION LAKES TARRAGON, LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
LEGAL DESCRIPTION
LEE COUNTY, FLORIDA
“MONTERRA”
OWNER & MORTGAGOR: OMNI MONTERRA LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A-5
LEGAL DESCRIPTION
HILLSBOROUGH COUNTY, FLORIDA
“QUARTER YBOR”
OWNER & MORTGAGOR: YBOR CITY TARRAGON, LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A-6
LEGAL DESCRIPTION
CHARLESTON COUNTY, SOUTH CAROLINA
“CARRINGTON”
OWNER & MORTGAGOR: MADISON AT PARK WEST TARRAGON, LLC

 



--------------------------------------------------------------------------------



 



     
PREPARED BY AND UPON RECORDATION
RETURN TO:
   
 
   
David S. Hall, Esq.
   
Thacher Proffitt & Wood llp
   
2 World Financial Center
   
New York, New York 10281
   
 
   
 
  SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE ONLY

TARRAGON LUGANO LLC,
BALLANTRAE TARRAGON LLC,
REFLECTION LAKES TARRAGON, LLC,
OMNI MONTERRA LLC,
YBOR CITY TARRAGON, LLC, and
MADISON AT PARK WEST TARRAGON, LLC
Collectively as mortgagors
to
BARCLAYS CAPITAL REAL ESTATE INC.,
as mortgagee
AMENDED AND RESTATED
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
 
Dated: October 10, 2006
NOTICE TO RECORDER: All Florida documentary stamp taxes and nonrecurring
intangible personal property taxes due with respect to the consolidated
mortgages being amended and restated hereby were previously paid upon the
recordation of the original mortgages identified in Exhibit B of that certain
Mortgage Consolidation and Spreader Agreement of even date herewith made by the
same parties and recorded in the Public Records of this County, Florida as set
forth on page 1 of this Security Instrument. This Security Instrument is exempt
from further intangible taxes because it evidences a refinancing pursuant to
Section 199.145(4) of the Florida Statutes, and this Security Instrument is
exempt from further documentary stamp taxes because it is a renewal that is
exempt from stamp tax pursuant to Section 201.09 of the Florida Statutes.

 